Citation Nr: 1331989	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  07-02 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether the reduction in evaluation from 40 percent to 20 percent, effective August 1, 2007, for a lumbar spine disability was proper.

2.  Entitlement to an evaluation in excess of 40 percent for lumbar spine disability.

3.  Entitlement to an evaluation in excess of 10 percent for right knee disability.

4.  Entitlement to an evaluation in excess of 10 percent for a left knee disability.

5.  Entitlement to a compensable evaluation for gastroesophageal reflux disease (GERD).

6.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1973 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran timely appealed the above listed issues.

The Veteran testified at a Board videoconference hearing e in March 2010; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in January 2010, when it was remanded in order to schedule the Veteran's requested hearing.  In July 2010, the Board reopened the cervical spine disorder claim and remanded that reopened service connection issue, as well as the other increased evaluation and reduction issues, for further development.  That development having been completed, the case has been returned to the Board.  

The Board finds that reduction of the lumbar spine disability was not proper in the case, as will be discussed below.  The resulting issue of an increased evaluation for the lumbar spine disability, as well as the other increased evaluation claims and the service connection claim are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The 40 percent evaluation for lumbar spine disability had been in effect for more than five years at the time of the May 2007 rating decision that decreased the evaluation for that disability to 20 percent. 

2.  The December 2006 rating decision that proposed the reduction, the May 2007 rating decision, and the July 2007 statement of the case, do not reflect consideration of the provisions of 38 C.F.R. § 3.344. 


CONCLUSION OF LAW

The reduction of the evaluation for the lumbar spine disability from 40 percent to 20 percent, effective August 1, 2007, is void ab initio.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the following decision restores the Veteran's 40 percent evaluation for his lumbar spine disability, no further discussion with respect to the VCAA is necessary at this time.


Analysis

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2013). 

In certain rating reduction cases, such as this case, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating. 

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993). 

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating evaluations.  As noted above, the regulation is applicable if the evaluation was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).  

The Board observes the RO did not properly apply the regulations regarding the procedure for reductions in ratings.  See 38 C.F.R. § 3.344(a).  In the instant case, the Veteran was provided only one VA examination, in November 2006, prior to the reduction in the disability evaluations for lumbar spine disability.  Although the RO additionally cited the Veteran's October 2001 VA examination and x-rays from April 2003 in their reasoning, no mention of the history of his lumbar spine disability or any other VA treatment records from between 2001 and 2006 were noted at that time.  The finalized reduction in the May 2007 rating decision does generally reference "other treatment records," although specifically which treatment records were not noted in the decision.  In essence, it appears to the Board that the RO's decision in this case was predicated on a mere comparison in findings in 2001 and in 2006.

The procedural protections offered for a stabilized rating under 38 C.F.R. § 3.344(a) and (b) are applicable in the instant case, as the Veteran's 40 percent evaluation had been in effect for greater than 5 years at the time of the May 2007 rating decision.  

The proposed reduction in December 2006, the finalized reduction in May 2007, and the July 2007 statement of the case do not demonstrate any findings consistent with the types of findings documented above for cases in which 38 C.F.R. § 3.344 (a) and (b) are applicable, including whether the examination on which the reduction is predicated is as full and complete an examination as the initial examination the rating was initially based.  In fact, the Board notes that 38 C.F.R. § 3.344 is not even cited in the July 2007 statement of the case to the Veteran; he was only informed of that provision in the October 2011 supplemental statement of the case-approximately 4 years after the finalized reduction took place.

Furthermore, although the Board does acknowledge that the RO made a finding that "the [November 2006] physical examination noted significant improvement in [his] lumbar strain disability" in the December 2006 proposed reduction, and that there was "significant improvement over the evaluation that established [the Veteran's] 40 percent level of disability" in the May 2007 finalized reduction decision.  The Board notes that these findings only consider the second prong of 38 C.F.R. § 3.344(a) and (b) provisions, without considering the full and completeness of the examination or whether the improvement shown would be sustained.  

The Board additionally notes the following findings from the July 2007 statement of the case: 

[Following statement of previous findings which warranted the 40 percent evaluation in 2001, it was noted that] [a] 40 percent [evaluation] was assigned based largely on the limited flexion motion.  There is no evidence in VAMC treatment reports that show continued severe restricted motion or severe symptoms. . . . [The findings of November 2006 VA examination are reported.] . . . The prior 40 percent [evaluation] was based on a single instance of quite limited flexion.  Although there were pain symptoms, these were at a low level only.  The more recent VA examination does not show any significant impairment near a 40 percent level.  There are no treatment reports to show ongoing severe low back symptoms.  The evaluation at the 20 percent impairment level is confirmed and continued.

The RO's findings that the Veteran's lumbar spine disability no longer warranted a 40 percent disability evaluation are not satisfactory.  Although there were statements that there was "significant improvement" and that there was comparison with historical evidence in this case, the fact remains that the 40 percent evaluation was subject to the provisions of 38 C.F.R. § 3.344(a) and (b), which required both a finding that the reduction was based on an examination that was as full and complete as the initial examination where the Veteran's condition warranted a 40 percent evaluation, as well as the necessity of finding not mere significant improvement, but that "it [was] reasonably certain that the material improvement found will be maintained under the ordinary conditions of life."  Those findings were never made in this case.  

In short, the reduction of the lumbar spine disability to 20 percent disabling is void because the provisions of 38 C.F.R. § 3.344 were not considered.  The Veteran was not given notice of 38 C.F.R. § 3.344 in the July 2007 statement of the case, or notified of the provisions of that regulation prior to any adjudication of that reduction prior to that.  Also, the decision to reduce was not in accordance with law because the RO did not make a finding that the VA examination used as a basis for the reduction was as full and complete as the examination on which the 40 percent rating was established, nor were there findings that it was reasonably certain that any material improvement found would be maintained under the ordinary conditions of life.  

Accordingly, the action to reduce the rating is void, and the 40 percent evaluation for lumbar spine disability is restored as though the reductions had not occurred.  See 38 C.F.R. § 3.344(a), (b).


ORDER

The reduction in evaluation for a lumbar spine disability was not proper; restoration of the 40 percent evaluation is granted, effective August 1, 2007.


REMAND

Initially, with respect to the Veteran's cervical spine disorder, his service treatment records document that he was in a head-on motor vehicle accident in July 1987, during military service.  According to the service treatment records, he was treated at Morton General Hospital-a private medical facility near Mount Rainier, Washington-following that accident, and then received follow-up treatment for his injuries with the base hospital.  

The Veteran's base hospital treatment records are of record, but Morton General Hospital's records do not appear to be of record.  It similarly appears that no attempt to obtain authorization from the Veteran to assist him in obtaining those records has been made.  Accordingly, the Board finds that a remand is necessary in order to attempt to obtain these potentially relevant records, particularly the cervical spine x-rays that may have been obtained at that time.  See 38 C.F.R. § 3.159(c) (2012).

Regarding the lumbar spine, bilateral knee and GERD increased evaluation claims, the Board notes that the last VA examination of those issues was in April 2011-over two years ago.  The last VA treatment records in the claims file are from November 2010.  Although the Board is aware that readjudication of these issues was done in November 2011, when the most recent VA treatment records and VA examination were fresh, the Board recognizes that it appears that potentially 3 years worth of relevant VA treatment records are missing from the claims file at this time.  In light of this, the Board finds that a remand is necessary in order to obtain those records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Spokane VA Medical Center, or any other VA medical facility that may have treated the Veteran, since November 2010 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his lumbar spine, cervical spine, bilateral knees, or GERD disorders, which is not already of record, to specifically include Morton General Hospital records from July 1987.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, it should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA orthopedic and neurologic examination in order to determine the current severity of his lumbar spine disability and any associated neurologic disabilities.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  

The VA examiner is directed to conduct range-of-motion testing and provide commentary regarding symptoms, including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Furthermore, any additional loss of motion with repetitive movement must be noted.  The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must equate all functional loss, including those due to flare-ups to additional loss of motion (beyond what is shown clinically).

The examiner is also directed to specifically comment on the following:

(a) Whether there is any ankylosis, either favorable or unfavorable, of the Veteran's lumbar spine.

(b) Whether the Veteran experiences incapacitating episodes requiring physician-prescribed bed rest.  The frequency and duration of such episodes should be noted.

(c) Identify any associated neurological abnormalities associated with the service-connected lumbar spine disorder, to include any associated bladder or bowel impairment, and particularly the presence of either left or right radiculopathy.  The severity of each neurological symptom must be reported, if such exists, as mild, moderate, moderately severe, or severe in nature, and whether such represents symptomatology that more closely approximates incomplete or complete paralysis of the affected nerves or nerves seemingly affected.  

(d) Whether the Veteran's lumbar spine disability and any associated neurological disabilities preclude him from obtaining and maintaining substantially gainful employment.

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any cervical spine disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including x-rays, should be conducted and the results reported.  

After review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether any cervical spine disorder at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the 1978 stiff neck noted following wrestling or the July 1987 motor vehicle accident.  

The examiner should specifically address the pertinent evidence in the service treatment records and the post-service treatment records.  The Veteran's lay evidence regarding onset of and medical history of his cervical spine disorder should also be discussed.

The examiner must also discuss whether any cervical spine disorder was at least as likely as not caused or worsened by his service-connected lumbar spine disability.  If aggravation is found, the examiner should quantify the approximate degree of aggravation to the best of his/her ability.  

All opinions must be accompanied by a rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.  

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral knee disability.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should comment as to the Veteran's bilateral knee extension, flexion, and any ankylosis, or arthritis thereof.  

The examiner must also indicate the presence or absence of any lateral instability and/or recurrent subluxation in the Veteran's bilateral knees.  If instability is present, the examiner must specifically state whether such instability is slight, moderate, or severe.  If instability is not found, the examiner should so state. 

The examiner should comment as to any additional pain, weakness, fatigability, lack of endurance, or incoordination which affects the Veteran's bilateral knees.  Additional loss of motion with repetitive movement should be noted in degrees.

The examiner should also state whether the Veteran's bilateral knees, either separately or in aggregate, preclude him from obtaining and maintaining substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of his GERD.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted, including x-rays, and the results reported.

Following review of the claims file and examination of the Veteran, the examiner should state whether the Veteran has the following: 

(a) Symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, a symptom combination productive of severe impairment of health; 

(b) Persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health; or,

(c) Two or more of the symptoms noted in (b) of less severity.

The examiner should also state whether the Veteran's GERD precludes him from obtaining and maintaining substantially gainful employment.

A rationale for any opinion expressed must be provided.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

7.  Following any additional indicated development, the RO/AMC should review the claims file and readjudicate the Veteran's claims of service connection for a cervical spine disorder and increased evaluations for his lumbar spine, bilateral knees and GERD disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


